Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

This applies to “32” in claim 1. Otherwise the number should be deleted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



In lines 8-9 the claim states “when the changed yield stress is larger than the water pressure of the working fluid,

Both statements render the claim unclear as units of stress and pressure are different and cannot be directly compared.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korea Institute of Industrial Technology KR 10-0959416.



Regarding claim 1. A freeze prevention valve capable of controlling a discharge flow rate according to a temperature comprising: 

    PNG
    media_image1.png
    703
    870
    media_image1.png
    Greyscale


a valve body ( as shown above) having a working fluid inlet hole formed at an upper portion thereof so that a working fluid may flow thereinto; 
a disk ( as shown above) which is located inside the valve body, has an opening/closing protrusion formed to protrude from an upper surface thereof, wherein the opening/closing protrusion inserted to the working fluid inlet hole formed in the valve body to block the working fluid from flowing into the valve body or withdrawn from the working fluid inlet hole to allow the working fluid to flow into the valve body through the 
a cap ( as shown above) which is coupled to a lower portion of the valve body and has working fluid outlet holes 32 formed to allow the working fluid flowing into the valve body to flow out of the valve body; and 
a shape memory elastic body( as shown above)  which is located between the disk and the cap, detects a temperature of external air or a working fluid, allows a yield stress to be changed according to the temperature of the external air or the working fluid, allows the opening/closing protrusion of the disk to be inserted or withdrawn into or from the working fluid inlet hole of the valve body by a water pressure of the working fluid acting to the disk, and allows the disk to perform an opening/closing operation.


“In this state the temperature of the outside air falls below the freezing temperature, when the pressure in the pipe gradually increases due to volume expansion as water progresses to freezing, the pressure increase exceeds the compressive stress limit of the elastic member130. Then, the opening and closing piston is pushed back so that water is drawn out between the packing member 121 and the piston support 114.” (from page 6, 8th paragraph of translation )

It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art that the opening or closing, from the statement above,  that the opening and closing of the valve is directly related to a .
Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Barss, whose telephone number is 571-270-1129.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/KEVIN R BARSS/Examiner, Art Unit 3753